DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0173032 A1), hereinafter as Park, in view of Hsieh et al. (US 2017/0263662 A1), hereinafter as Hsieh.

4.	Regarding Claim 1, Park discloses a structure (see embodiment of Fig. 12, see [0240-0241];
Note, the differences for the embodiment of Fig. 12 are described in [0240-0241] and similarities are not repeated) comprising:
	an infrared light photoelectric conversion element (element 100IR, see [0241] “an infrared/near infrared photoelectric device 100IR”) including an infrared light photoelectric conversion layer (element 30IR, see [0230] “photoelectric conversion layer 30IR”) including a photoelectric conversion material that has a maximum absorption wavelength in an infrared range and generates a charge depending on absorbed light in the infrared range (see [0230] “first electrode 10IR, a second electrode 20IR, and a photoelectric conversion layer 30IR selectively absorbing light in an infrared/near infrared wavelength spectrum of light” and [0241] “infrared light/near infrared light charge storage 55IR”);
a visible light photoelectric conversion element (element 100a-c & 55a-c, see [0241] “first photoelectric device 100a, a second photoelectric device 100b, a third photoelectric device 100c” see [0180] “”) that absorbs a light beam having a wavelength in a visible range and generates a charge depending on absorbed light (see [0224] “photoelectric devices 100a, 100b, and 100c are configured to convert different ones of blue light, green light, or red light into electric signals, respectively” and [0225] “a first charge storage 55a, a second charge storage 55b, a third charge storage 55c”); and
an optical filter (element 70a-c, see [0241] “a first (e.g., blue) filter 70a, a second (e.g., green) filter 70b, and a third (e.g., red) filter 70c”) that transmits a light beam having at least a part of wavelengths to which the visible light photoelectric conversion element is sensitive among light beams having wavelengths in the visible range (visible light is transmitted through the optical filter to elements 70a-c and converted to generate charge), and a light beam having at least a part of wavelengths to which the infrared light photoelectric conversion element is sensitive among light beams having wavelengths in the infrared range (at least a part of wavelengths of infrared light is transmitted to element 100IR and converted to generate charge;
see [0237] “The infrared/near infrared photoelectric device 100IR may selectively absorb light in an infrared wavelength spectrum of greater than or equal to about 700 nm and less than or equal to about 1300 nm without absorption in a visible wavelength spectrum of light and may improve efficiency due to a large absorption area”),
wherein the infrared light photoelectric conversion element, the visible light photoelectric conversion element, and the optical filter are provided on the same optical path (see Fig. 12 overlap on the same optical path), and each of the infrared light photoelectric conversion element and the visible light photoelectric conversion element is provided on an emission side of light from the optical filter (provided on an emission, bottom, side of light from the optical filter).
	Park does not appear to explicitly disclose the optical filter blocks a part of light beams having wavelengths in the infrared range;
	Hsieh discloses the optical filter blocks a part of light beams having wavelengths in the infrared range (see [0013] “In some embodiments, the first filter blocks the infrared (IR) light having a wavelength ranging from 700 nm to 800 nm, 700 nm to 900 nm, 700 nm to 1,000 nm or 800 nm to 900 nm.” and [0057] “the hybrid dual band pass filter 28 is capable of allowing the infrared (IR) light with the specific wavelength (i.e. about 850 nm or about 940 nm) passing through the infrared pass filters 16d without formation of blue shift”).
 blocks a part of light beams having wavelengths in the infrared range.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the optical filter blocks a part of light beams having wavelengths in the infrared range as taught by Hsieh as the optical filter blocks a part of light beams having wavelengths in the infrared range of Park because the combination allows selective transmittance of infrared light through the filters without formation of blue shift or tiny blue shift (see Hsieh [0013, 0057]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known optical filter in a similar device for another to obtain predictable results (see Hsieh [0013, 0057] and see Park [0237], wherein both prior art disclose selectivity with respect to infrared/near-infrared spectrum wavelengths).

5.	Regarding Claim 2, Park and Hsieh disclose the structure according to claim 1.
Park and Hsieh as previously combined do not appear to explicitly disclose wherein the infrared light photoelectric conversion element further includes a charge transport layer.
	Park embodiment of Fig. 2 discloses wherein the photoelectric conversion element further includes a charge transport layer (see [0151] “The charge auxiliary layers 40 and 45 may include at least one selected from … an electron transport layer for facilitating electron transport”).
	The auxiliary layers containing at least one selected as a charge transport layer as taught by Park embodiment of Fig. 2 is incorporated as auxiliary layers containing at least one selected as a charge transport layer of Park embodiment of Fig. 12. The combination discloses wherein the infrared light photoelectric conversion element further includes a charge transport layer (the charge transport auxiliary layer is incorporated at least for the infrared light photoelectric conversion element).
wherein the infrared light photoelectric conversion element further includes a charge transport layer as taught by Park embodiment of Fig. 2 as wherein the infrared light photoelectric conversion element further includes a charge transport layer of Park embodiment of Fig. 12 and Hsieh because the combination aids in facilitating electron transport between a cathode/anode and the photoelectric conversion layer (see Park [0151-0155]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric device for another with the presence and absence of the charge transport layer provided as alternatives to obtain predictable results (see Park Fig. 1 compared to Fig. 2).

6.	Regarding Claim 3, Park and Hsieh disclose the structure according to claim 1,
wherein the infrared light photoelectric conversion element has 50% or more of a transmittance of a light beam having a wavelength in the visible range (see Park [0233] “The infrared/near infrared photoelectric device 100IR may selectively absorb light in an infrared wavelength spectrum of greater than or equal to about 700 nm and less than or equal to about 1300 nm without absorption in a visible wavelength spectrum of light.”).

7.	Regarding Claim 4, Park and Hsieh disclose the structure according to claim 1, further comprising:
a color filter on a light incident side of the visible light photoelectric conversion element (see Park Fig. 12 color filter element 70a-c, see [0241] “a first (e.g., blue) filter 70a, a second (e.g., green) filter 70b, and a third (e.g., red) filter 70c” on a light incident top side).

Claim 5, Park and Hsieh disclose the structure according to claim 1,
wherein the visible light photoelectric conversion element includes a visible light photoelectric conversion layer (see Park Fig. 12 element 30a-c) including a photoelectric conversion material that absorbs a light beam having at least a part of wavelengths in the visible range and generates a charge depending on absorbed light (see Park [0230] “photoelectric conversion layer 30a selectively absorbing light in a first (e.g., blue) wavelength spectrum of light … 30b selectively absorbing light in a second (e.g., green) wavelength spectrum of light … 30c selectively absorbing light in a third (e.g., red) wavelength spectrum of light”).

9.	Regarding Claim 6, Park and Hsieh disclose the structure according to claim 1.
Park and Hsieh as previously combined do not appear to explicitly disclose wherein the visible light photoelectric conversion element includes a silicon photodiode.
Park embodiment of Fig. 5 discloses (note, the difference between the embodiment of Fig. 5 and 3-4 is described in [0195-0201] and most similarities are not repeated) wherein the visible light photoelectric conversion element includes a silicon photodiode (includes elements 50a,b and see [0179] “The semiconductor substrate 110 may be a silicon substrate, and is integrated with the photo-sensing devices 50a and 50b …  photo-sensing devices 50a and 50b may be photodiodes.” And [0181] “the photo-sensing devices 50a and 50b may be respectively included in a blue pixel and a red pixel” and see [0197, 0200]).
The integration of additional silicon photodiodes as taught by Park embodiment of Fig. 5 is incorporated in the embodiment of Fig. 12. The combination discloses wherein the visible light photoelectric conversion element includes a silicon photodiode (Silicon photodiode elements incorporated in addition with the photoelectric conversion element above in the same manner as seen in Fig. 5).
wherein the visible light photoelectric conversion element includes a silicon photodiode as taught by Park embodiment of Fig. 5 as wherein the visible light photoelectric conversion element includes a silicon photodiode of Park embodiment of Fig. 12 and Hsieh because the combination allows additional photodiode sensed information to be transferred by a transmission transistor along with photoelectric conversion device information, a depth of the photodiodes may selectively absorb light in each wavelength spectrum of light depending on stacking depth, and size of the image sensor may be reduced by stacking (see Park [0182, 0197, 0200]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photoelectric device for another with the presence and absence of the silicon photodiodes provided as alternatives to obtain predictable results (see at least Park Figs. 3-5 and 15 compared to Fig. 12).

10.	Regarding Claim 7, Park and Hsieh disclose the structure according to claim 1,
wherein the infrared light photoelectric conversion layer includes a p-type organic semiconductor and an n-type organic semiconductor (see [0085] “at least one of the p-type semiconductor and the n-type semiconductor may be a wavelength-selective organic light absorbing material” Both selected to be organic, and see [0240] “organic CMOS image sensor”), and at least one of the p-type organic semiconductor or the n-type organic semiconductor has a maximum absorption wavelength in a wavelength range of 700 nm or more (see Park [0240] “organic CMOS image sensor”, see [0237] “The infrared/near infrared photoelectric device 100IR may selectively absorb light in an infrared wavelength spectrum of greater than or equal to about 700 nm and less than or equal to about 1300 nm without absorption in a visible wavelength spectrum of light and may improve efficiency due to a large absorption area.”; also see [0085, 0252]).
Claim 10, Park and Hsieh disclose the structure according to claim 7,
wherein one of the p-type organic semiconductor and the n-type organic semiconductor has a maximum absorption wavelength in a wavelength range of 700 nm or more (see Park [0013] “The n-type semiconductor may have a peak absorption wavelength in a wavelength spectrum of light of about 800 nm to about 1100 nm.”), and the other has a maximum absorption wavelength in a wavelength range of 400 nm or less.

12.	Regarding Claim 12, Park and Hsieh disclose An optical sensor (see [0241] “image sensor”) comprising:
the structure according to claim 1.

13.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0173032 A1), hereinafter as Park, in view of Hsieh et al. (US 2017/0263662 A1), hereinafter as Hsieh, in view of Yoneda et al. (US 2021/0202549 A1), hereinafter as Yoneda.

14.	Regarding Claim 11, Park and Hsieh disclose the structure according to claim 1,
Park and Hsieh do not appear to explicitly disclose wherein the optical filter further blocks at least a part of light beams having wavelengths in an ultraviolet range.
	Yoneda discloses wherein the optical filter further blocks at least a part of light beams having wavelengths in an ultraviolet range (see [0234-0235] “When a filter that blocks light with a wavelength shorter than or equal to that of visible light is used as the optical conversion layer 385, for example, it is possible to obtain an infrared imaging device.”).
	The blocking of at least a wavelength shorter than visible light as taught by Yoneda is incorporated as blocking of at least a wavelength shorter than visible light of Park and Hsieh. The wherein the optical filter further blocks at least a part of light beams having wavelengths in an ultraviolet range (See Park Fig. 12 the optical filter element 70a-c is combined to block at least wavelengths shorter than visible light, ultraviolet range – note, the elements 100a-c and 100IR are photoelectric conversion elements for wavelengths in the visible light and longer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the optical filter wherein the optical filter further blocks at least a part of light beams having wavelengths in an ultraviolet range as taught by Yoneda as wherein the optical filter further blocks at least a part of light beams having wavelengths in an ultraviolet range of Park and Hsieh because the combination allows blocking of a wavelength shorter than visible light and infrared light such that the device with photoelectric sensitivity to visible and infrared light can receive the desired wavelength regions (see Yoneda [0234-0235);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known optical filter in a similar device for another to obtain predictable results (see Yoneda [0234-0235] and see Park [0241]).

15.	Claims 13 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0173032 A1), hereinafter as Park, in view of Hsieh et al. (US 2017/0263662 A1), hereinafter as Hsieh, in view of Leem et al. (US 2019/0120689 A1), hereinafter as Leem.

16.	Regarding Claim 13, Park and Hsieh disclose the structure according to claim 1.
	Park and Hsieh do not appear to explicitly disclose an image display device comprising the structure.
an image display device (see [0175] “The combination sensor may be applied to various electronic devices, and the electronic devices may include for example a camera, a camcorder, a mobile phone internally having them, a display device”).
	The image display device comprising the image sensor as taught by Leem is incorporated as an image display device comprising the image sensor of Park and Hsieh. The combination discloses an image display device comprising the structure (the structure of Park and Hsieh is applied to a display device).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the image display device comprising the image sensor as taught by Leem as an image display device comprising the image sensor of Park and Hsieh, wherein the combination discloses an image display device comprising the structure because the combination allows for the sensor to be utilized in combination with a display (see Leem [0175]) which is capable of a single device to sense and display;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known image sensor device for another to obtain predictable results of incorporation of an image sensor with a display device (see Leem [0175]).

Allowable Subject Matter
17.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:


18.	Claim 8, “wherein at least one of the p-type organic semiconductor or the n-type organic semiconductor has … a highest occupied molecular orbital energy level of -4.5 eV or less” – as instantly claimed and in combination with the additionally claimed limitations.

19.	Claim 9, “wherein at least one of the p-type organic semiconductor or the n-type organic semiconductor has a … lowest unoccupied molecular orbital energy level of -3.0 eV or less” – as instantly claimed and in combination with the additionally claimed limitations.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818